Order denying plaintiff’s motion for an examination of the defendants before trial and for a discovery and inspection of merchandise, which merchandise is the subject of the action, and of records and papers of the defendants’ testatrix pertaining thereto, reversed upon the law, with ten dollars costs and disbursements, and motion granted, without costs, to the extent of permitting a discovery and inspection of all the books of account, receipt books, check books, journals and memoranda, etc., which were in the possession of the testatrix at the time of her decease, showing any transactions between the plaintiff and the testatrix between July 19, 1935, and August 30, 1935, and the production of all linens, banquet cloths, handkerchiefs, bridge sets, etc., found in the possession of the defendants’ testatrix at the time of her decease, with an opportunity to the plaintiff to make photographs or copies of such papers and merchandise, and an examination of the defendants, limited solely to identification of the books, papers, documents and merchandise required to be produced. In our opinion the plaintiff is entitled to a discovery and inspection, together with incidental examination of defendants, under the circumstances here shown. (Bartlett v. Sanford, 244 App. Div. 722; Pardee v. *641Mutual Benefit Life Ins. Co., 238 id. 294; Nagel v. Nagel, 242 id. 845; Murdock v. Leeming, 140 id. 895; Matter of Goldberg, 243 id. 707.) The examination will proceed on five days’ notice at a time and place to be fixed in the order. Young, Hagarty, Johnston, Adel and Taylor, JJ., concur. Settle order on notice.